Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 and 12-14 directed to claims non-elected without traverse.  Accordingly, claims 1-5 and 12-14 have been cancelled.

Allowable Subject Matter
Claims 6-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Price et al. US 2014/0300192 generally teaches a system for controlling power sharing of a percentage of power (para. 8) comprising independent controllers (ie control feedback 60). 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836